*648
By the Court.

Benning, J.
delivering the opinion.
[1.] Was it true that the affidavit was uncertain, as to the sum sworn to be due?
We think not. The affidavit said that “Lea was indebted to plaintiff” “the sum of one thousand dollars.!’ The perfect certainty of this is not affected by what follows it. What follows it is a statement, that this debt of $1000 will be subject to a set-off. Any debt may be subject to be set off by another debt. But until one debt has been set against another, both remain debts. What constitutes a setting off one debt against another, it is not now necessary to inquire. It is sufficient to say, that when there is an action, there can be no set-off until the defendant has done something, showing a willingness in him for his debt to be set against the plaintiff’s, debt.
In this case, the defendant had done nothing to show himself willing to set the debt due him against the debt due the plaintiff.
We think, therefore, that the judgment dismissing the-attachment was erroneous.